Citation Nr: 1521205	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for anemia, to include as secondary to a service-connected disability.

3.  Entitlement to an initial rating greater than 30 percent for service-connected coronary artery disease (CAD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, May 2010, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

On February 11, 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge via videoconferencing.  

The instant matters were previously before the Board in January 2014, at which time they were remanded to the agency of original jurisdiction (AOJ) for further development.  The AOJ thereafter readjudicated the claims and denied them via a January 2015 rating decision and October 2014 and March 2015 supplemental statements of the case (SSOCs).

(The decision below addresses the Veteran's claim of service connection for hepatitis C.  The remaining issues are addressed in the remand that follows this decision.)



FINDING OF FACT

The evidence fails to demonstrate that the Veteran has active hepatitis C or residuals from a previously active infection that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in January 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, records from the Red Cross, records form the Social Security Administration, state disability records, a VA examination report, and statements from the Veteran.  

The Veteran was also afforded a VA examination in connection with his claim of service connection for hepatitis C.  The Board finds that the report of that examination is adequate for the Board to rely upon in this case, as it reveals that the examiner reviewed the claims folder and considered the lay contentions of the Veteran, as well as the medical evidence of record, before expressing an opinion regarding the likelihood that the Veteran has hepatitis C, or residuals thereof, that is attributable to service.  The Board thus concludes the Veteran was provided with an adequate medical examination and that the opinion obtained is sufficient for the Board's adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations).  

II.  Analysis

The Veteran contends that he has hepatitis C as a result of military service.  In support of his claim, the Veteran submitted results of a blood test done in April 2008 for blood donation purposes.  The tests confirmed the presence of antibodies of Hepatitis C (anti-HCV).  The accompanying fact sheet notes that a positive anti-HCV test may indicate that the individual tested has been infected by the hepatitis C virus.  A June 2008 VA treatment record notes that testing done the previous year revealed a positive hepatitis C antibody, but negative virology.  (The record contains a May 2007 provisional diagnosis of hepatitis C.)  The clinician indicated that the Veteran had had spontaneous resolution of his hepatitis C infection.  An October 2008 VA treatment record then indicates that the Veteran indeed has hepatitis C, but that it is "dormant."  

Regarding the Veteran's hepatitis risk factors, the record contains a February 2007 hepatitis C risk assessment that notes, among other things, exposure to blood on skin or mucous membranes.  The October 2008 VA treatment record also indicates the Veteran's belief that he had a blood transfusion in the early 1980s and that he had obtained one tattoo.  The Veteran denied a history of intravenous drug use.  The Board notes further that it has been conceded that "while salvaging parts from the helicopter, [the Veteran] might have been exposed to blood and remains from the victims."  

In its January 2014 action, the Board remanded the hepatitis C claim for the Veteran to be scheduled for a VA examination.  The Board requested that the examiner review the test results conducted in connection with the Veteran's attempt to donate blood and state whether the presence of antibodies of hepatitis C (anti-HCV) indicated a chronic active infection or reflected a past infection with the virus.  The examiner was to then provide an opinion as to whether at any point since May 2007 the Veteran had an active hepatitis infection or has chronic residuals of a definite case of hepatitis, and, if so, whether it is at least as likely as not that any disease or residual is related to any period of active military service, to include the Veteran's possible in-service exposure "to blood and remains from the victims" of a helicopter crash.

The Veteran was afforded a VA examination in March 2014.  (The examination report is contained in the Veteran's Virtual VA file.)  The examiner indicated a past diagnosis of hepatitis C, which he stated had resolved spontaneously sometime before 2008, noting that results of a hepatitis C titer test in 2008 was negative and that the Veteran had normal levels of AST and ALT in 2013.  The examiner then noted that the Veteran had been involved in a motor vehicle accident in the 1980s, after he had left military service, and had had a blood transfusion.  The examiner opined that the Veteran's blood transfusion was the likely cause of his hepatitis C because screening for such in transfusion blood did not begin until the 1990s.  The examiner also opined that the Veteran's resolved hepatitis C did not result in any residuals.

Upon review of the evidence of record, the Board finds that service connection for hepatitis C is not warranted.  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, it does not appear as though the Veteran has had an active infection of hepatitis C during the pendency of his claim or has any residual disability resulting from a previously active infection.  The Board notes that entitlement to service connection is limited to instances where a disease or injury has resulted in a disability and, as such, service connection would not be warranted where the evidence fails to establish the presence of active hepatitis C, or any residual disability, during the pendency of the Veteran's claim.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); (holding that service connection cannot be awarded in the absence of "competent evidence of current disability"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").

Further, even if the Veteran were shown to have active hepatitis C during the pendency of his claim, service connected would still not be warranted as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In the instant case, there is no indication of hepatitis C in service.  Further, although the Veteran is noted to have in-service risk factors, post-service risk factors are also indicated.  See VBA Training Letter 211A (01-02) (April 17, 2001).

Upon review of the record, the examiner opined that the Veteran's hepatitis C was likely related to his post-service blood transfusion.  Although there is no medical evidence of record substantiating that this occurred, the Veteran is competent to report that he received such treatment and he has at other times indicated a post-service motor vehicle accident, resulting in a two-week period of hospitalization.  During a February 2009 psychological evaluation, the Veteran stated that he was involved a motorcycle accident in 1986 and was thereafter hospitalized for two weeks.  The Board has no reason to the doubt the Veteran's account in this regard.  The Board also finds no reason to discount the negative nexus opinion based on the clinician's expertise and qualifications as a medical professional and there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinions.  Further, no other medical provider has attributed the Veteran's past hepatitis C to service.  Accordingly, as the evidence does not establish a nexus between the Veteran's hepatitis C and service, service connection would not be warranted even if it were determined that his active hepatitis C resolved during the pendency of his claim.  See id.

In finding that service connection for hepatitis C is not warranted based on the lack of an in-service event and nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  While certain symptoms of hepatitis C are certainly of an observable nature, the Veteran has not asserted a continuity of symptoms since service that were later attributed to his hepatitis C.  Furthermore, because a diagnosis of hepatitis C requires laboratory testing, a lay person is not competent to diagnose hepatitis C.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (discussing when lay evidence can establish a diagnosis). 

In finding that service connection for hepatitis C is not warranted, the Board has considered the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hepatitis C is not warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The issue of entitlement to a rating in excess of 30 percent for CAD was previously remanded for the Veteran to be scheduled for a VA examination to determine the current severity of that disability.  In its January 2014 action, the Board noted that neither diagnostic exercise testing nor other diagnostic tests had been performed at the time of a November 2010 VA examination.  Rather, the examiner had recorded the results of an April 2008 stress echocardiography and a December 2004 left ventricular ejection fraction test, which results pre-dated the effective date of the Veteran's award of service connection and were determined to be too outdated to be considered contemporaneous or necessarily reflective of the current severity of the Veteran's disability.  In its January 2014 remand directives, the Board stated that as part of the examination to be afforded, all necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs.  The Board stated specifically that if a laboratory determination of METs by exercise testing could not be done for medical reasons, the examiner should explain the medical reasons that prevent such testing.  

The Veteran was afforded a VA examination in March 2014, the report of which is contained in the Veteran's Virtual VA file.  Results of an echocardiogram performed as part of that examination revealed a left ventricular ejection fracture of 55 to 60 percent.  The examiner then indicated the Veteran's METs level was from greater than 5 to a 7, which was consistent with activities such as walking 1 flight of stairs, golfing, mowing the lawn, or engaging in heavy yard work.  The determination of the Veteran's METs level was made based on an interview with the Veteran and not on the results of exercise testing.  The examiner provided no explanation for why exercise testing was not undertaken as part of the examination.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Accordingly, because the examination and resulting report does not comply with the terms of the Board's prior remand, the Board finds that the matter must again be remanded to afford the Veteran an examination that includes an exercise stress test, if medically feasible.  If an exercise stress test is not done, it must be fully explained on the record why such testing was not performed.  

Regarding the Veteran's claim of service connection for anemia, to include as a residual of his service-connected status post prostate cancer, the Veteran's claim was filed in November 2008, at which time he indicated having recently been diagnosed as being anemic.  An October 2008 VA treatment record indicated that recent laboratory testing revealed normal B12 levels and a normal HJGBA1C test.  A letter notifying the Veteran of these results contained the following statement from the reviewing clinician stated:  "Your B12 being normal means I am not sure where your anemia is coming from."  A January 2009 gastroenterology procedure note indicates that he Veteran was referred for an esophagogastroduodenoscopy and a colonoscopy due to a heme positive stool and anemia.  According to the reviewing clinician, the procedures produced no evidence "to account for [the Veteran's] heme + stool or low iron sat[uration]." 

The Veteran underwent a VA examination in February 2009, the report of which states the Veteran did not have anemia.  As noted in the Board's previous action, it does not appear as though any testing was undertaken to support that conclusion, or that the Veteran received any examination at that time.  Given the conflicting evidence, the Board remanded the matter for the Veteran to be afforded a VA examination to determine whether he currently has, or has at any point since November 2008, or in close proximity thereto, anemia, 

An examination was conducted in March 2014, the report of which is contained in his Virtual VA file.  Regarding whether the Veteran had or has anemia, the examiner stated that the Veteran does not have anemia and that the October 2008 letter indicating otherwise contained an erroneous statement, as "his lab work clearly indicates he is not anemic."  Again, it does not appear as though any testing was undertaken as part of the March 2014 examination and it is not clear from the record or the examiner's statement what laboratory work the examiner was basing his opinion on.  Notably, the Veteran's VA treatment records contain the results of multiple complete blood count (CBC) tests.  Results from May and October 2008 show hemoglobin levels below the normal range.  The Veteran's hematocrit level was also low in May 2008, but not in October 2008.  Results of an April 2009 CBC test reveal a hemoglobin level slightly shy of normal.  In October 2009 and March 2010, however, his hemoglobin level was within the range of normal.  Then, in December 2012 it was indicated that the Veteran's iron levels were "getting towards the lower end of normal."  

Given that it does not appear as though any diagnostic testing was undertaken as part of the most recent examination and there is evidence suggestive of anemia during the claims period, the matter must again be remanded for further development, as the 2014 VA clinician's opinion is not adequate to reply upon in this case as it is seemingly contradicted by the findings of several 2008 CBC test results.

The Board also finds that the issue of entitlement to TDIU must again be remanded as the evidence developed on remand does not fully comply with the terms of the Board's previous remand.  In its previous action, the Board noted that the Veteran is currently service connected for PTSD, CAD, a depressive disorder, and residuals of status-post prostate cancer.  It was requested that the AOJ obtain an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  Although the Veteran was afforded a PTSD examination on remand, that examiner did discuss specifically the occupational impact of the Veteran's psychiatric disorder.  Rather, he stated that the Veteran reported that he had retired in 2012 and had alleged that he was essentially unemployable due to his mental and physical disabilities.  The record also contains an opinion, rendered by a physician assistant, that the Veteran's physical disabilities limit his ability to perform heavy work, but that he would be capable of sedentary employment.  The clinician opined therefore that the Veteran would be capable of obtaining and maintaining gainful employment when considering only his service-connected physical disabilities.  Unfortunately, without an opinion or statement regarding the occupational impact of the Veteran's psychiatric disabilities, the Board cannot make a fully informed determination regarding whether the Veteran is indeed unemployable due to his service-connected disabilities.  Another remand is therefore required.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA cardiovascular examination to determine the extent of his service-connected CAD.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to calculate properly the Veteran's METs.  (The examiner must specify what level of activity warrants the assignment of the estimated METs level.)  The examiner should also describe the current status of the Veteran's CAD to include a description of all functional incapacity related to this disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a)  If a determination of METs by exercise testing cannot be done for medical reasons, the examiner should explain the medical reasons that prevent such testing.  The examiner should then estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b)  The examiner should discuss the presence or absence of any left ventricular dysfunction--including an ejection fraction (in percentage); the number of any episodes of acute congestive heart failure in the past year; and the presence or absence of chronic congestive heart failure.

(c)  The examiner should state whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  The Veteran should be afforded a VA examination to determine whether he currently has, or has at any point since November 2008, or in close proximity thereto, anemia.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should examine the Veteran and conduct all necessary testing to determine whether the Veteran currently has anemia.  The examiner should review the results of any testing and include them in the report.  

The examiner should then provide an opinion as to whether at any point since November 2008, or in close proximity thereto, the Veteran had anemia, and, if so, whether it is at least as likely as not that anemia is related to any period of active military service.  An opinion should also be provided as to whether any anemia was caused or made chronically worse by the Veteran's service-connected prostate cancer disability.

If the examiner finds that the Veteran has never had anemia, the examiner should indicate why the following evidence does not support a finding of anemia:  (1) the October 2008 VA clinician's statement that the Veteran's "B12 being normal means I am not sure where your anemia is coming from"; (2) CBC test results from May and October 2008 showing hemoglobin and hematocrit levels below the normal range; (3) the January 2009 gastroenterology procedure note indicating that diagnostic testing produced no evidence "to account for [the Veteran's] heme + stool or low iron sat[uration]"; and (4) the December 2012 treatment entry indicating that the Veteran's iron levels were "getting towards the lower end of normal."  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  The AOJ should arranged for the Veteran's claims folder to be reviewed by a clinician (or multiple clinicians if necessary) who would be qualified to render an opinion as to as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  

The Veteran is currently service connected for depressive disorder/PTSD, coronary artery disease, and residuals of status-post prostate cancer, and his claims folder contains information regarding his occupational and educational background.  The clinician(s) should review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected physical and psychiatric disabilities.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ should review the examination reports to ensure that exercise testing was undertaken in order calculate properly the Veteran's METs.  If an exercise stress test is not done, the AOJ should ensure that the examination report contains a full explanation for why such testing was not performed.  If any report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  (If it is determined that service connection is warranted for anemia, the AOJ should seek an addendum opinion regarding the impact of that disability on the Veteran's employability prior to adjudicating the issue of entitlement to TDIU.)  The AOJ should consider the issue of entitlement to TDIU on the merits.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


